Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed 7/18/22 has been entered. Claim 16 and 27 have been amended. Claim 30 is new.  Claim 17 has been cancelled. Claims 16 and 18-30 are pending and are under examination.

Claim Rejections Withdrawn
The rejection of claims 16 and 19-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 (“207) is withdrawn in view of the amendment to the claims.
The rejection of claims 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 (“207) as applied to claims 16 and  16 and 19-29 above further in view of Ivarsson et al. WO 2011/131720 10/27/11 is withdrawn in view of the cancellation of the claim.
The rejection of claims 16-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  is withdrawn in view of the amendment to claim 16.
The rejection of claim(s) 16 and 19-29 under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. WO 2013/000021 1/3/13 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. WO 2013/000021 1/3/13 cited in IDS in view of Ruhwald et al. WO 2012/076020 6/14/2012 cited in IDS is withdrawn in view of the cancellation of the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
Claims 16 and 18-30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 (“207) in view of Ivarsson et al. WO 2011/131720 10/27/11 cited in IDS.
Although the claims at issue are not identical, they are not patentably distinct from each other because the “207 claims disclose.
Claim 16: A method for determining whether an agent induces immunosuppression in lymphocytes, said method comprising:
Contacting (i) a sample comprising immune cells comprising lymphocytes  from a  subject  after exposure of said lymphocytes to a pathogenic agent  or disease or condition(see claim 13-19), with (ii) at least two sets of peptides, a first set of one or more peptides which are recognized by CD8+ lymphocytes comprising at least one peptide of from about 7 to 14 amino acid residues in length and a second set of one or more peptides which are recognized by CD4+ lymphocytes comprising at least one peptide of from 16 to 50 amino acid residues, which peptides encompass all or part of a protein antigen; and 
 Measuring presence or elevation in a level of an immune effector molecule from the immune cells, wherein the presence or level of the immune effector molecule is indicative of a level of cell-mediated responsiveness of the subject.
Claim 19: the sample comprises undiluted whole blood obtained from the subject.
Claim 20: the sample comprises whole blood that has been collected in a tube comprising heparin.
Claim 21: the immune effector molecule is a cytokine.
Claim 22: the cytokine is interferon-gamma.
Claim 23: wherein measuring comprises detecting the immune effector molecule with an antibody that is specific for the immune effector molecule.
Claim 24: the measuring comprises ELISA.
Claim 25-26 and 28-29: the agent comprises a virus or has been previously been exposed to the virus, wherein the virus is Hepatitis B or C, Herpes, HPV and HIV.
Claim 27: The ‘207 claims also disclose the method of allowing a user to determine whether the agent i.e. infection, diseases induced immunosuppression in lymphocytes from a subject, the method comprising:
 (a) receiving subject data that are provided as levels or concentrations of an immune 
effector molecule in the subject which, relative to the level or concentration 
of the immune effector molecule in a control subject, provide a correlation to 
a state of cell-mediated immune-responsiveness from the user via a 
communications network, the immune effector molecule being measured after 
co-incubation of lymphocytes from the subject with at least two sets of 
peptides, a first set comprising one or more peptides of from about 7 to 14 
amino acid residues in length which are recognized by CD8+ lymphocytes and 
a second set comprising one or more peptides of from 16 amino acid residues or 
greater which are recognized by CD4+ lymphocytes, which peptides encompass 
all or part of a protein antigen;  
(b) processing the subject data via  univariate or multivariate analysis to provide an immune-responsiveness value;  (c) transferring an indication of the cell-mediated 
immuno-responsiveness status of the subject to the user via the communications 
network; (d) determining the cell-mediated immuno-responsiveness status of the subject by  comparing the immuno-responsiveness value of (b) to one or more predetermined 
values. 
The “207 claims do not disclose that the composition is contacted with the immune cells comprising lymphocytes with a  non-reducing sugar or wherein the non-reducing sugar is trehalose and does not disclose that the presence or level of the immune effector molecule is decreased after exposure of the immune cells to pathogenic agent or disease or condition,
Ivarsson et al disclose a method for stabilizing a human blood protein or human
blood plasma protein (see p. 2 lines 31-32), p. 3 lines 30-33, p. 4 lines 1-26) with a non-reducing sugar such as melezitose (p. 6 lines 1-12) used in combination with other non-reducing sugar such as trehalose (see p. 6 lines 4-9).
It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filing date of the instant invention to have added a non-reducing sugar such as a combination of melezitose and trehalose to the whole blood comprising the immune cells in the method of the ‘207 claims and also measured a decrease in the presence or level of the immune effector molecule after exposure to the agent, relative to the presence or level of the immune effector molecule from immune cells not exposed to the agent, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Ivarsson et al disclose that the combination of non-reducing sugars melezitose and trehalose stabilize blood proteins including different immune effector (see immune effector p. 3 lines 31-34 and p. 4).
While the ‘207 claims does not disclose that the presence or level of the immune effector molecule is decreased after exposure of the immune cells to pathogenic agent or disease or condition, it would have been prima facie obvious to a person of ordinary skill in the art that exposure of the subject’s lymphocyte to infection or disease condition such as cancer or viruses (HIV, HPB, herpes, Hepatitis B and Hepatitis C) would have decreased the level of immune effector molecules and the ‘207 claims also disclose the lymphocytes are obtained from a subject that is infected with the same virus and also cancer which is an immunosuppressive condition.

Response to Applicant’s Argument
Applicant argues that Ivarsson is limited in its disclosure to the stabilizing effects of melezitose, a non-reducing sugar and is silent with respect  to any effects of a non-reducing sugar on the level of an immune effector molecule (e.g. IFN-gamma) that is produced by lymphocytes upon exposure of cognate antigen in a secondary in vitro immune response assay.
Applicants argue that by contrast the present application (e.g., parag. [0032]-[0033] of its publication 2021/0363198) teaches that trehalose, a non-reducing sugar increases the magnitude of  response and thus may increase the assay sensitivity and that a non-reducing sugar increases the release of IFN-gamma by re-stimulated T cells. Even when added only at the time of contacting peptide antigens with the lymphocytes, which would be too late for protein antigen stabilization effects and that a person of ordinary skill in the art would understand from the present disclosure that the non-reducing sugar is included not for any protein stabilizing effects as asserted by the PTO, but instead for its ability to quantitatively to enhance the in vitro cell- mediated immune response which is manifested as immune effector molecule production.
Applicant’s argument has been carefully considered but is not persuasive. This is because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (in the instant case the non-reducing sugar quantitatively enhances the in vitro cell-mediated immune response which is manifested as immune effector molecule production). See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See In re Kahn,  441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
The instant rejection sets forth the teaching, suggestion or motivation to modify the  “207 claims which is that Ivarsson et al disclose that the combination of non-reducing sugars melezitose and trehalose stabilize blood proteins including different immune effector molecules. See page 1 disclosing the invention pertains to methods for stabilizing human blood proteins and wherein the human blood proteins include immune effector molecules  (p. 3 lines 31-34, p. 4 lines 1-26) using the combination of non-reducing sugars melezitose and trehalose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 18-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. WO 2013/000021 1/3/13 cited in IDS in view of Ruhwald et al. WO 2012/076020 6/14/2012 cited in IDS.
Claim 16:Boyle et al disclose a method for determining whether an agent induces immunosuppression (paragraph 41,43,  58) in lymphocytes from a subject, said method comprising: 
Contacting (i) a sample comprising lymphocytes from the subject  after  exposure of said lymphocytes to the agent  (see paragraph 41, 43) i.e. the subject has an infection, thus the lymphocytes from said subject have been exposed to said infectious agent (see paragraph 66, 68,  69 and 136) or the agent is an inhibitor of suppressor regulatory T-cells (see paragraph 50) and paragraph 77; with (ii)  a first set of peptides comprising a mixture of overlapping CD4+ peptides of greater than 15 amino acids in length (>15mer) (see paragraph 34) wherein greater than 15 amino acids in length is 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, or 29 amino acids (see paragraph 28, 48);  and  a second set of peptides recognized by CD8+ lymphocytes wherein the second set of peptides comprises a mixture of peptides 7,8,9,10,11, 12, 13 or 14 amino acids in length (see paragraph 28, 45,   46, 48, 70-71), which peptides encompass all or part of a protein antigen;
 and measuring the presence or level of an immune effector molecule e.g. a cytokine such as IFN-γ, herein the presence or level of the immune effector molecule  that is decreased after exposure of the immune cells to the agent, relative to the presence or level of the immune effector from immune cells that are not exposed to the agent i.e. a control e.g. see paragraph 154 wherein the immune effector is not exposed to agent to determine background level,  is indicative of the level of immunosuppression induced by the agent and therefrom determining whether the agent induces immunosuppression. See paragraph 66, 77, 120, 124, 130, 131. 

Boyle et al disclose measuring the presence or the level of an immune effector molecule from immune cells wherein the level of the immune effector molecule is indicative of the level of cell-mediated responsiveness of the subject wherein the level of responsiveness is indicative of the presence or absence or level or stage of a disease or condition selected from the list comprising an infection by a pathogenic agent, an autoimmune disease, a cancer, an inflammatory condition and exposure to a toxic proteinaceous agent. See paragraph 40.
Claim 19-20: The lymphocytes are comprised within a sample of whole blood that has not been diluted or whole blood that has been collected in a tube comprising heparin.
Claim 21-24: Said measuring comprises detecting the immune effector molecule e.g. cytokine e.g. interferon gamma with antibodies specific for the immune effector molecule using an assay such as ELISA.
Clam 25-26 and 28-29: the agent is a virus and the subject is infected or has previously been  exposed to the virus, wherein the virus is herpes, HIV, hepatitis A, hepatitis B, hepatitis C or HPV. See paragraph 66, and  68-69.
Claim 27: Boyle et al disclose a method of allowing a user to determine whether an agent induces immunosuppression in lymphocytes from a subject (paragraph 41,43,  58), the method comprising:
(a)Receiving subject data in the form of levels or concentration of an immune effector molecule in the subject, relative to a control level, provide a correlation to a state of cell mediated immune immune-responsiveness in the subject from the user via a communications network, the immune effector molecule being measured after co-incubation of lymphocytes from the subject, with and without an agent present, to a first and second set of peptides as set forth above i.e. a control e.g. see paragraph 154 wherein the immune effector is not exposed to agent to determine background level,  is indicative of the level of immunosuppression induced by the agent and therefrom determining whether the agent induces immunosuppression. See paragraph 41, 43, 58, 66, 77, 120, 124, 130, 131. 
  (b)Processing the subject data via univariate or multivariate analysis to provide and immune-responsiveness value;
(c)Determining cell-mediated immune-responsiveness status of the subject by comparing the immune-responsiveness value of (b)  with or without the agent present  to one or more predetermined values i.e. a control e.g. see paragraph 154 wherein the immune effector is not exposed to agent to determine background level; and
(d) Transferring an indication of the cell-mediated immune-responsiveness status of the subject to the user via the communications network wherein elevation of the level or concentration of the immune effector molecule when the agent is absent relative to the level or concentration of the immune effector molecule i.e. a control e.g. see paragraph 154 wherein the immune effector is not exposed to agent to determine background level when the agent is present indicates that the agent induces immunosuppression.
Boyle et al disclose measuring the elevation in the level of an immune effector molecule from immune cells wherein the level of the immune effector molecule is indicative of the level of cell-mediated responsiveness of the subject wherein the level of responsiveness is indicative of the presence or absence or level or stage of a disease or condition selected from the list comprising an infection by a pathogenic agent, an autoimmune disease, a cancer, an inflammatory condition and exposure to a toxic proteinaceous agent. See paragraph 40-43.
 See p. 3-7, p. 13, p. 18p. 19 lines 4-6 p. 22 paragraph 70-71 and p. 55-59 claims 1-16 and 22-24.
Clam 28-29: the agent is a virus and the subject is infected or has previously been  exposed to the virus, wherein the virus is herpes, HIV, hepatitis A, hepatitis B, hepatitis C or HPV. See paragraph 66, and  68-69.
 Boyle et al does not disclose that the step (a) of contacting further comprises contacting with a non-reducing sugar, wherein the non-reducing sugar is trehalose.
 Ruhwald et al disclose a method of measuring an antigen specific cell mediated immune response comprising the steps of 
Incubating a sample (e.g. blood or heparinized blood see p. 9 lines 1-5) comprising T-cells obtained from a mammal with at least one antigen. See page 3 lines 10-24. Ruhwald et al disclose measuring the cell mediated immune response elicited by the contacting/incubating by measuring the cytokine interferon gamma biomarker produced e.g. by ELISA. See page 4 lines 15-22.
Ruhwald et al disclose that the sample comprising T lymphocytes that is incubated is mixed with a stabilizing agent such as non-reducing sugars or trehalose. See page 18 lines 34-38. Ruhwald et al disclose that cells of the immune system lose the capacity to mount a CMI response in whole blood after extended periods after blood draw from the subject (see page 7 lines 1-6) and prolonging the life of the cells during the incubation steps includes but not limited to incubating at certain temperature  or addition of nutrients such as simple sugars, complex sugars, disaccharides glycans, amino acids or others. See page 7.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have in step (a) of  Boyle et al further contacted the sample and the at least two sets of peptides with trehalose, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to include a non-reducing sugar or trehalose in the composition of Boyle et al that is contacted with the immune cells is that Ruhwald et al disclose that samples comprising T lymphocytes e.g. blood that is incubated  while performing an ELISA for determining a cell mediated immune response is mixed with a stabilizing agent such as non-reducing sugars or trehalose. This is because Ruhwald et al disclose that cells of the immune system lose the capacity to mount a CMI (cell mediated immune) response in whole blood after extended periods after blood draw from the subject (see page 7 lines 1-6) and prolonging the life of the cells during the incubation steps includes but not limited to incubating at certain temperature  or addition of nutrients such as simple sugars, complex sugars, disaccharides glycans, amino acids or others.
 Response to Applicant’s Argument
Applicant states that Ruhwald primarily relates to a method for storing and transporting blood and plasma using filter paper  and it only mentions “non-reducing sugars” once as an optional component of a stabilizing agent to be mixed with a sample before the mixture is applied to a filter paper which is used as a means of storing and shipping the sample before an assay for determining a cell mediated immune response performed with the sample and Ruhwald is silent with respect to any effects of a non-reducing sugar on the level of an immune effector molecule e.g. IFN-gamma that is produced by lymphocytes upon exposure to a cognate antigen in a secondary in vitro immune response assay.
Applicants argue that by contrast the present application (e.g., parag. [0032]-[0033] of its publication 2021/0363198) teaches that trehalose, a non-reducing sugar increases the magnitude of  response and thus may increase the assay sensitivity and that a non-reducing sugar increases the release of IFN-gamma by re-stimulated T cells, even when added only at the time of contacting peptide antigens with the lymphocytes, which would be too late for protein antigen stabilization effects and that a person of ordinary skill in the art would understand from the present disclosure that the non-reducing sugar is included not for any protein stabilizing effects as asserted by the PTO, but instead for its ability to quantitatively to enhance the in vitro cell- mediated immune response which is manifested as immune effector molecule production. Applicants argue that the protein stabilization effects of non-reducing sugars as described by Ruhwald, are inapposite to the instant claims and would not reasonably have prompted a person having ordinary skill in the art to expect that a non-reducing sugar would confer immunostimulating effects.
Applicant's arguments have been carefully considered but they are not persuasive for the following reasons. In response to applicant's arguments against the references individually, i.e. Ruhwald et al alone, cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Boyle et al in view of Ruhwald et al renders the instant claims prima facie obvious.
Applicant’s argument that a person of ordinary skill in the art would understand from the present disclosure that the non-reducing sugar is included not for any protein stabilizing effects as asserted by the PTO, but instead for its ability to quantitatively to enhance the in vitro cell- mediated immune response which is manifested as immune effector molecule production is not found persuasive.
This is because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (in the instant case the non-reducing sugar quantitatively enhances the in vitro cell-mediated immune response which is manifested as immune effector molecule production). See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See In re Kahn,  441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
As stated by above, the motivation to include a non-reducing sugar or trehalose in the composition of Boyle et al that is contacted with the immune cells is that Ruhwald et al disclose that samples comprising T lymphocytes e.g. blood that is incubated  while performing an ELISA for determining a cell mediated immune response is mixed with a stabilizing agent such as non-reducing sugars or trehalose. This is because Ruhwald et al disclose that cells of the immune system lose the capacity to mount a CMI (cell mediated immune) response in whole blood after extended periods after blood draw from the subject (see page 7 lines 1-6) and prolonging the life of the cells during the incubation steps includes but not limited to incubating at certain temperature  or addition of nutrients such as simple sugars, complex sugars, disaccharides glycans, amino acids or others. Thus, one of ordinary skill in the art as of the effective filing date would have been motivated to contact the sample with the stabilizing agent such a non-reducing sugar or trehalose as taught by Ruhwald et al. 

Status of the Claims
Claims 16 and 18-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645